Appeal by the defendant from a judgment of the County Court, Nassau County (Grella, J.), rendered January 22, 2010, convicting him of attempted criminal possession of a weapon in the second degree and aggravated unlicensed operation of a motor vehicle in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CEL 460.50 (5).
The County Court providently exercised its discretion in denying the defendant’s motion to withdraw his plea of guilty (see CEL 220.60 [3]). The record supports the County Court’s determination that the defendant’s plea was entered knowingly, voluntarily, and intelligently (see People v Hill, 9 NY3d 189, 191 [2007], cert denied 553 US 1048 [2008]; People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Harris, 61 NY2d 9,17 [1983]). Although the defendant claims, inter alia, that he was coerced into pleading guilty, his claims are belied by the record (see People v Samuel, 208 AD2d 776, 776-777 [1994]; People v Jack*690son, 203 AD2d 302, 303 [1994]; see also People v Elting, 18 AD3d 770, 771 [2005]; People v Jones, 232 AD2d 505, 505-506 [1996]). Covello, J.P., Santucci, Balkin and Austin, JJ., concur.